Case 0:18-cr-60310-BB Document 5 Entered on FLSD Docket 11/26/2018 Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

                     CASE NO.     18-60310-CR-BLOOM

UNITED STATES OF AMERICA,

      Plaintiff,
v.

ANTHONY SPENCER,

     Defendant.
____________________________________/

                     DEFENDANT=S INVOCATION OF
                   RIGHTS TO SILENCE AND COUNSEL

      The defendant named above does hereby invoke his or her rights to

remain silent and to counsel with respect to any and all questioning or

interrogation, regardless of the subject matter, including, but not limited

to:   matters that may bear on or relate to arrest, searches and seizures,

bail, pretrial release or detention, evidence at trial, guilt or innocence,

forfeitures; or that     may    be relevant to sentencing, enhanced

punishments, factors applicable under the U.S. Sentencing Guidelines,

restitution, immigration status or consequences resulting from arrest or

conviction; appeals or other post-trial proceedings.

      The Defendant requests that the United States Attorney ensure

that this invocation of rights is honored, by forwarding a copy of it to all

law enforcement agents, government officials, or employees associated
Case 0:18-cr-60310-BB Document 5 Entered on FLSD Docket 11/26/2018 Page 2 of 2

with the investigation of any matters relating to the defendant.        Any

contact with the Defendant must be made through the defendant=s

lawyer, undersigned counsel.

                        Respectfully Submitted,

                        MICHAEL CARUSO
                        FEDERAL PUBLIC DEFENDER

                  BY:      s/R. D=Arsey Houlihan
                        R. D=Arsey Houlihan
                        Supervisory Assistant Federal Public Defender
                        Florida Bar No. 100536
                        150 W. Flagler Street, Suite 1700
                        Miami, Florida 33130-1556
                        (305) 530-7000/(305) 536-4559, Fax
                        d=arsey_houlihan@fd.org, E-Mail

                      CERTIFICATE OF SERVICE

       I HEREBY certify that on November 26, 2018, I electronically
filed the foregoing document with the Clerk of the Court using CM/ECF.
I also certify that the foregoing document is being served this day on all
counsel of record via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices
of Electronic Filing.


                                    s/R. D=Arsey Houlihan
                                     R. D=Arsey Houlihan




                                      2
